Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities:  Claim 10, line 3 discloses “the conductive heat dissipating portion,” which lacks antecedent basis.  Appropriate correction is required. For the purpose of examination, claim 10 is treated as being dependent on claim 9.
Claim 13 is objected to because of the following informalities:  Claim 13, line 3 discloses “the conductive heat dissipating portion,” which lacks antecedent basis.  Appropriate correction is required. For the purpose of examination, claim 13 is treated as being dependent on claim 9.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-2, 5-6, 8, 14-15 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 20190373719 A1).
Re claim 1: Lee discloses a flexible display module (DM in fig 2) comprising: 
a flexible display panel (DP in fig 2) including a display portion (NBA in fig 4A), a display pad portion (CP in fig 5B), and a panel bending portion (CA in fig 4B) between the display portion and the display pad portion; 
a display driving circuit portion (DCM in figs 2, 4A-4B) disposed at (i.e., near) a rear surface of the flexible display panel and configured to include a driving integrated circuit (F-IC in fig 2) connected with the display pad portion; and 
a shield member (PF in fig 4B) configured to cover the display driving circuit portion at (i.e., near) the rear surface of the flexible display panel and configured to have a shock absorbing portion (impact absorbing layer PF2 in fig 4B, paragraph 92) overlapped with the driving integrated circuit.
Re claim 2: Lee discloses the flexible display module, wherein the shock absorbing portion (impact absorbing layer PF2 in fig 4B) includes a foam tape (see paragraph 92; herein, the impact absorbing layer PF2 may be a synthetic resin foam) combined with the shield member (PF) and overlapped with the driving integrated circuit.
Re claim 5: Lee discloses the flexible display module, comprising a conductive heat dissipating portion (layer PF2 in fig 4B and paragraph 94; herein, the second protective layer PF2 may further include a heat dissipating layer) 
Re claim 6: Lee discloses the flexible display module, wherein the conductive heat dissipating portion (layer PF2 in fig 4B, paragraph 94) includes: 
a heat dissipating member having a heat dissipating layer of a metal material (see paragraph 94; the heat dissipating layer may include at least one of graphite, copper (Cu), or aluminum (Al) which have heat dissipating properties), and attached to the shield member; 
a cushion member (see paragraph 92; impact absorbing layer PF2 may be a synthetic resin foam) combined with the heat dissipating member; and 
an adhesion member (see fig 4A and paragraph 89; the display module DM and the protective member PF may be physically coupled to each other by an adhesive layer AM4) combined with the cushion member and combined with the rear surface of the flexible display panel.
Re claim 8: Lee discloses the flexible display module, wherein the display driving circuit portion (DCM) includes: 
a panel flexible circuit film (FCB in fig 2) connected with the display pad portion (see paragraph 106); and 
a flexible circuit board (MCB in fig 4B and paragraph 77; herein, the main circuit board MCB may be a flexible circuit board) connected with the panel flexible circuit film, and 

Re claim 14: Lee discloses an electronic device comprising: 
a cover window (WM in fig 2); 
the flexible display module (DM in fig 2) of claim 1; and 
a housing (outer case EDC in fig 2) configured to (i.e., functional language) support the cover window and to accommodate the flexible display module.
Re claim 15: Lee discloses an electronic device comprising: 
a flexible display module (DM in fig 2); and
a housing (outer case EDC in fig 2) configured to (i.e., functional language) accommodate the flexible display module,
wherein the flexible display module (DM in fig 2) includes: 
a flexible display panel (DP in fig 2) including a display portion (NBA in fig 4A), a display pad portion (CP in fig 5B), and a panel bending portion (CA in fig 4B) between the display portion and the display pad portion; 
a conductive heat dissipating portion (layer PF2 in fig 4B and paragraph 94; herein, the second protective layer PF2 may further include a heat dissipating layer) combined with a rear surface of the flexible display panel;
a panel flexible circuit film (FCB in fig 2) disposed at (i.e., near) the rear surface of the flexible display panel and connected with the display pad portion (see paragraph 106); and 

a flexible circuit board (MCB in fig 4B and paragraph 77; herein, the main circuit board MCB may be a flexible circuit board) connected with the panel flexible circuit film; and
a shield member (PF in fig 4B) configured to cover the display pad portion, the driving integrated circuit and some of the flexible circuit board at (i.e., near) the rear surface of the flexible display panel and attached to the conductive heat dissipating portion,
wherein the shield member includes a shock absorbing portion (impact absorbing layer PF2 in fig 4B, paragraph 92) overlapped with the driving integrated circuit.
Re claim 17: Lee discloses the electronic device, wherein the conductive heat dissipating portion (layer PF2 in fig 4B, paragraph 94) includes: 
a heat dissipating member having a heat dissipating layer of a metal material (see paragraph 94; the heat dissipating layer may include at least one of graphite, copper (Cu), or aluminum (Al) which have heat dissipating properties), and attached to the shield member; 
a cushion member (see paragraph 92; impact absorbing layer PF2 may be a synthetic resin foam) combined with the heat dissipating member; and 
an adhesion member (see fig 4A and paragraph 89; the display module DM and the protective member PF may be physically coupled to each other by .
6.	Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kang et al (US 20200057472 A1).
Re claim 1: Kang discloses a flexible display module (DM in fig 2) comprising: 

a display driving circuit portion (DCM in fig 2; paragraph 68) disposed at (i.e., near) a rear surface of the flexible display panel and configured to include a driving integrated circuit (F-IC in fig 2) connected with the display pad portion; and 
a shield member (PC in figs 7-10) configured to cover the display driving circuit portion at (i.e., near) the rear surface of the flexible display panel and configured to have a shock absorbing portion (support protrusion PP1 + cover film CF + buffer member in fig 10, paragraph 101-102) overlapped with the driving integrated circuit.
Re claim 14: Kang discloses an electronic device comprising: 
a cover window (WM in fig 2); 
the flexible display module (DM in fig 2) of claim 1; and 
a housing (outer case EDC in fig 1) configured to (i.e., functional language) support the cover window and to accommodate the flexible display module.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nidhi Thaker whose telephone number is (571)270-3408.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIDHI THAKER/Primary Examiner, Art Unit 2835